DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht (US 2009/0221960 A1).
	Regarding claim 8, Albrecht discloses (abstract; paras. [0060]-[0134]; figs. 1-2, 13, 17-20 and 30-41)  a method of accessing a surgical site comprising: 
	inserting a portion of a surgical access device (cannula assembly 600 inserted through incision, paras. [0123] and [0133]; fig. 30) into a patient, the surgical access device including a cannula tube (cannula 610 depicted as tubular, para. [0124]; figs. 30-32), an expandable balloon (first inflatable balloon 624, para. [0124]; fig. 30) disposed in a distal region of the cannula tube (fig. 30), and an inflation assembly (inlet 630 including check valve, para. [0126]; fig. 30) disposed in a proximal region of the cannula tube (fig. 30); 
	coupling a syringe (syringe as described in para. [0126], see also syringe 540 as depicted in fig. 17, which one of ordinary skill would’ve understood to be similar in structure to syringe as described in para. [0126]) to the inflation assembly such that a distal opening of a barrel of the syringe (annotated fig. 17) is positioned in a port of the inflation assembly (syringe removably coupled to inlet 630 of cannula assembly 600 to supply inflation fluid, which one of ordinary skill would’ve understood to include distal opening within inlet 630, para. [0133]); 
	translating a plunger (annotated fig. 17) in a chamber of the barrel thereby pressurizing inflation fluid in the chamber and transitioning a check valve (inlet 630 includes check valve, para. [0126]) of the inflation assembly from a rest configuration to an actuated configuration such that the chamber is in fluid communication with the expandable balloon (syringe pushed into check valve to inject gas/fluid or pull gas/fluid from balloon 624, which one of ordinary skill would’ve understood to encompass discharging fluid via plunger and actuating check valve, paras. [0120] and [0133]-[0134]; fig. 17); and 
	transitioning the expandable balloon from a collapsed configuration to an expanded configuration by continued translation of the plunger towards a distal region of the chamber such that the check valve remains in the actuated configuration and inflation fluid is transferred from the chamber to the expandable balloon (balloon inflated via supply of inflation fluid from syringe, which one of ordinary skill would’ve understood to include distal translation of plunger via actuation of check valve until appropriate expansion of balloon, paras. [0133]-[0134]).

    PNG
    media_image1.png
    750
    812
    media_image1.png
    Greyscale

Annotated Figure 17 of Albrecht
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Gillespie, Jr. (US 2014/0046125 A1).
	Regarding claim 1, Albrecht discloses (abstract; paras. [0060]-[0134]; figs. 1-2, 13, 17-20 and 30-41) a surgical access assembly comprising: 
	a surgical access device (cannula assembly 600, para. [0123]; fig. 30) including 
		a cannula tube (cannula 610 depicted as tubular, para. [0124]; figs. 30-32), 
		an expandable balloon (first inflatable balloon 624, para. [0124]; fig. 30) positioned in a distal region of the cannula tube (fig. 30), and 
		an inflation assembly (inlet 630 including check valve, para. [0126]; fig. 30) positioned in a proximal region of the cannula tube (fig. 30), the inflation assembly including a port (inlet 630 provides port, para. [0126]) and a check valve (includes check valve, para. [0126]), the port in fluid communication with the expandable balloon (in fluid communication with balloon, para. [0126]), the check valve transitionable between a rest configuration (closed condition, paras. [0079] and [0126]) and an actuated configuration (configuration in which check valve is engaged with syringe, para. [0126]), the rest configuration allowing fluid flow in a first direction and inhibiting fluid flow in a second direction opposite the first direction (check valve provides port for introduction of inflation fluid, which one of ordinary skill would’ve understood to flow in a single direction and be closed in the opposite direction due to nature of check valve, paras. [0079] and [0126]), the actuated configuration allowing fluid flow in the first and second directions (when engaged, check valve allows fluid flow depending on direction of inflation pressure, para. [0134]); and 
	a syringe (syringe as described in para. [0126], see also syringe 540 as depicted in fig. 17, which one of ordinary skill would’ve understood to be similar in structure to syringe as described in para. [0126]) including 
		a barrel (annotated fig. 17) having proximal and distal openings defining a chamber therebetween (distal opening via injection of gas/fluid, proximal opening via plunger, para. [0120]; fig. 17), the chamber configured to store inflation fluid therein (para. [0120]),  
		a plunger (annotated fig. 17) slidably received in the chamber through the proximal opening and configured to discharge at least a portion of the inflation fluid stored therein through the distal opening (syringe used to inject gas/fluid or pull gas/fluid, which one of ordinary skill would’ve understood to encompass discharging fluid via plunger, para. [0120]; fig. 17), and 
		a release feature engageable with the check valve to transition the check valve from the rest configuration to the actuated configuration (at least distal end of syringe, which is pushed into check valve to actuate the valve, para. [0134]).
	However, Albrecht fails to disclose an extension configured to releasably engage a portion of the check valve.
	Gillespie, Jr. teaches (paras. [0336] and [0358]; figs. 79-80 and 94), in the same field of endeavor, a delivery device including a check valve (1443, para. [0336]) and a syringe (first syringe 1671, para. [0358]), wherein the syringe includes a distal end (distal end of tubular body 1675, fig. 94) and an extension (connector 1681 extending from distal end) configured to releasably engage a portion of the check valve (connector 1681 mates with valve 1443, para. [0358]), for the purpose of providing fluid coupling between the valves and inflation channels, such that the fluid lines are appropriately connected (paras. [0335]-[0336]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht’s device to include an extension, as taught by Gillespie, Jr. in order to furnish additional support between the valve and the source of inflation fluid to ensure appropriate fluid coupling.
	Regarding claim 2, Albrecht (as modified) teaches the device of claim 1. Albrecht further discloses wherein the release feature is insertable into the port to transition the check valve from the rest configuration to the actuated configuration (distal end of syringe pushed into check valve to actuate the check valve, para. [0134]).
	Regarding claim 3, Albrecht (as modified) teaches the device of claim 1. Albrecht further discloses further including the distal opening of the barrel engaged with the port (distal end of syringe pushed into check valve and therefore engaged with port, which one of ordinary skill would’ve understood to include similar positioning when delivering inflation fluid, paras. [0126] and [0134], see also fig. 17) such that translation of the plunger into the chamber delivers inflation fluid through the port (syringe introduces inflation fluid, which one of ordinary skill would’ve understood to be delivered via plunger, para. [0126]; fig. 17) thereby transitioning the check valve from the rest configuration to the actuated configuration (check valve would be actuated upon engagement with syringe and delivery of inflation fluid, paras. [0126] and [0134]).
	Regarding claim 5, Albrecht (as modified) teaches the device of claim 3. Albrecht further discloses wherein the expandable balloon transitions from a collapsed configuration to an expanded configuration as the plunger translates distally through the chamber (syringe introduces inflation fluid, which one of ordinary skill would’ve understood to encompass plunger translating distally to expand balloon, para. [0126]; figs. 17 and 30).


	Regarding claim 1, under an alternative interpretation of Albrecht, Albrecht discloses (abstract; paras. [0060]-[0134]; figs. 1-2, 13, 17-20 and 30-41) a surgical access assembly comprising: 
	a surgical access device (cannula assembly 600, para. [0123]; fig. 30) including 
		a cannula tube (cannula 610 depicted as tubular, para. [0124]; figs. 30-32), 
		an expandable balloon (first inflatable balloon 624, para. [0124]; fig. 30) positioned in a distal region of the cannula tube (fig. 30), and 
		an inflation assembly (inlet 630 including check valve, para. [0126]; fig. 30) positioned in a proximal region of the cannula tube (fig. 30), the inflation assembly including a port (inlet 630 provides port, para. [0126]) and a check valve (includes check valve, para. [0126]), the port in fluid communication with the expandable balloon (in fluid communication with balloon, para. [0126]), the check valve transitionable between a rest configuration (closed condition, paras. [0079] and [0126]) and an actuated configuration (configuration in which check valve is engaged with syringe, para. [0126]), the rest configuration allowing fluid flow in a first direction and inhibiting fluid flow in a second direction opposite the first direction (check valve provides port for introduction of inflation fluid, which one of ordinary skill would’ve understood to flow in a single direction and be closed in the opposite direction due to nature of check valve, paras. [0079] and [0126]), the actuated configuration allowing fluid flow in the first and second directions (when engaged, check valve allows fluid flow depending on direction of inflation pressure, para. [0134]); and 
	a syringe (syringe as described in para. [0126], see also syringe 540 as depicted in fig. 17, which one of ordinary skill would’ve understood to be similar in structure to syringe as described in para. [0126]) including 
		a barrel (annotated fig. 17) having proximal and distal openings defining a chamber therebetween (distal opening via injection of gas/fluid, proximal opening via plunger, para. [0120]; fig. 17), the chamber configured to store inflation fluid therein (para. [0120]),
		an extension configured to releasably engage a portion of the check valve (at least distal end of syringe, which extends past the barrel and therefore functions as an extension, fig. 17), 
		a plunger (annotated fig. 17) slidably received in the chamber through the proximal opening and configured to discharge at least a portion of the inflation fluid stored therein through the distal opening (syringe used to inject gas/fluid or pull gas/fluid, which one of ordinary skill would’ve understood to encompass discharging fluid via plunger, para. [0120]; fig. 17).
	However, Albrecht fails to disclose a release feature engageable with the check valve to transition the check valve from the rest configuration to the actuated configuration.
	Gillespie, Jr. teaches (paras. [0336] and [0358]; figs. 79-80 and 94), in the same field of endeavor, a delivery device including a check valve (1443, para. [0336]) and a syringe (first syringe 1671, para. [0358]), wherein the syringe includes an extension (distal end of tubular body 1675, fig. 94) and a release feature engageable with the check valve (connector 1681 mates with valve 1443 and therefore engageable, para. [0358]), for the purpose of providing fluid coupling between the valves and inflation channels, such that the fluid lines are appropriately connected (paras. [0335]-[0336]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht’s device to include a release feature, as taught by Gillespie, Jr. in order to furnish additional support between the valve and the source of inflation fluid to ensure appropriate fluid coupling.
	Albrecht (as modified) further teaches the release feature engageable with the check valve to transition the check valve from the rest configuration to the actuated configuration (syringe pushed into check valve to actuate check valve, therefore connector of Gillespie, Jr. would be configured to engage check valve to transition check valve to actuated configuration, para. [0134] of Albrecht).
	Regarding claim 2, Albrecht (as modified) teaches the device of claim 1. Albrecht (as modified) further teaches wherein the release feature is insertable into the port to transition the check valve from the rest configuration to the actuated configuration (syringe pushed into check valve to actuate the check valve, therefore connector would be insertable into inlet 630, paras. [0126] and [0134] of Albrecht).
	Regarding claim 4, Albrecht (as modified) teaches the device of claim 2. Albrecht (as modified) further teaches wherein the release feature is a protrusion located on a distal end of the plunger (fig. 94 of Albrecht depicts connector 1681 as a protrusion and located on a distal end of plunger, since connector 1681 is located on distal end of device).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Gillespie, Jr. as applied to claim 4 above, and further in view of Hiltebrandt (US 5279593).
	Regarding claim 6, Albrecht (as modified) teaches the device of claim 4.
	However, Albrecht (as modified) fails to teach wherein the check valve includes a piston and a spring that biases the piston proximally towards the port.
	Hiltebrandt teaches (col. 2 lines 23-61; figs. 1-3), in the same field of endeavor, a trocar sleeve including a valve (3) including a piston (5) and a spring (8) that biases the piston proximally (spring biased into closed position away from actuated position, col. 2 lines 23-61), for the purpose of providing the capability of quickly and simply closing the channel when changing instruments (col. 2 lines 50-61).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht’s (as modified) device to include a piston and spring in the check valve, as taught by Hiltebrandt, in order to provide the capability of quickly and simple closing the channel when desired.
	Albrecht (as modified) further teaches biasing the piston proximally towards the port (spring biases piston into closed position, which one of ordinary skill would’ve understood to be proximal towards the port, since the actuated position pushes check valve distally due to engagement with syringe, para. [0134] of Albrecht).
	Regarding claim 7, Albrecht (as modified) teaches the device of claim 6. Albrecht (as modified) further teaches wherein the protrusion is engageable with a portion of the piston and adapted to translate the piston distally thereby transitioning the check valve from the rest configuration to the actuated configuration (syringe pushed into check valve, therefore connector 1681 engageable with piston to translate check valve as discussed above, para. [0134] of Albrecht).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Garg (US 4840184) and Allgood (US 5122122).
	Regarding claim 9, Albrecht discloses the method of claim 8. 
	Albrecht further discloses further including: performing a surgical procedure at the surgical site (surgery is performed, para. [0133]).
	However, Albrecht fails to disclose uncoupling the syringe from the inflation assembly; and inserting a surgical instrument through the cannula tube.
	Garg teaches (col. 8 lines 1-30; fig. 3), in the same field of endeavor, a cannula device including an valve assembly (valve structure 21) and a syringe (38), wherein the syringe is uncoupled from the valve assembly (col. 8 lines 1-30), for the purpose of detaching the syringe from the valve structure once the procedure is completed (col. 8 lines 1-30).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht’s method to include uncoupling the syringe from the inflation assembly, as taught by Garg, in order to remove the appropriate structure once the procedure is completed.
	Albrecht (as modified) still fails to teach inserting a surgical instrument through the cannula tube.
	Allgood teaches (col. 4 line 42-col. 5 line 42; fig. 1), in the same field of endeavor, a trocar sleeve (fig. 1), wherein a surgical instrument is inserted through the trocar sleeve (instruments inserted through passage, col. 4 line 42-col. 5 line 42), for the purpose of providing a stable platform for laparoscopic instruments (col. 4 lines 24-34).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht’s (as modified) method to include insertion of instrument in order to provide a stable platform for laparoscopic instruments when desired.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Garg and Allgood as applied to claim 9 above, and further in view of Gillespie, Jr.
	Regarding claim 10, Albrecht (as modified) teaches the method of claim 9.
	However, Albrecht (as modified) fails to teach further including inserting a protrusion of the plunger into the port thereby transitioning the check valve from the rest configuration to the actuated configuration.
	Gillespie, Jr. teaches (paras. [0336] and [0358]; figs. 79-80 and 94), in the same field of endeavor, a delivery device including a check valve (1443, para. [0336]) and a syringe (first syringe 1671, para. [0358]) including a plunger (1679), and further teaches a protrusion of the plunger (connector 1681, which is on a distal end of the device and therefore a distal component of the plunger, para. [0358]; fig. 94), for the purpose of providing fluid coupling between the valves and inflation channels, such that the fluid lines are appropriately connected (paras. [0335]-[0336]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht’s (as modified) method to include a protrusion of the plunger, as taught by Gillespie, Jr. in order to furnish additional support between the valve and the source of inflation fluid to ensure appropriate fluid coupling.
	Albrecht (as modified) further teaches inserting a protrusion of the plunger into the port thereby transitioning the check valve from the rest configuration to the actuated configuration (syringe pushed into check valve to actuate check valve, therefore connector of Gillespie, Jr. would be configured to engage check valve to transition check valve to actuated configuration, para. [0134] of Albrecht).
	Regarding claim 11, Albrecht (as modified) teaches the method of claim 10. Albrecht further discloses further including: removing the surgical access device from the patient (instrument removal, para. [0133]); and transitioning the expandable balloon from the expanded configuration to the collapsed configuration by venting the inflation fluid through the check valve and the port (balloon deflated via venting through check valve, para. [0134]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Garg.
	Regarding claim 12, Albrecht discloses the method of claim 8. 
	However, Albrecht fails to disclose further including uncoupling the syringe from the inflation assembly.
	Garg teaches (col. 8 lines 1-30; fig. 3), in the same field of endeavor, a cannula device including an valve assembly (valve structure 21) and a syringe (38), wherein the syringe is uncoupled from the valve assembly (col. 8 lines 1-30), for the purpose of detaching the syringe from the valve structure once the procedure is completed (col. 8 lines 1-30).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht’s method to include uncoupling the syringe from the inflation assembly, as taught by Garg, in order to remove the appropriate structure once the procedure is completed.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Garg as applied to claim 12 above, and further in view of Gillespie, Jr.
	Regarding claim 13, Albrecht (as modified) teaches the method of claim 12.
	However, Albrecht (as modified) fails to teach further including inserting a protrusion of the plunger into the port thereby transitioning the check valve from the rest configuration to the actuated configuration.
	Gillespie, Jr. teaches (paras. [0336] and [0358]; figs. 79-80 and 94), in the same field of endeavor, a delivery device including a check valve (1443, para. [0336]) and a syringe (first syringe 1671, para. [0358]) including a plunger (1679), and further teaches a protrusion of the plunger (connector 1681, which is on a distal end of the device and therefore a distal component of the plunger, para. [0358]; fig. 94), for the purpose of providing fluid coupling between the valves and inflation channels, such that the fluid lines are appropriately connected (paras. [0335]-[0336]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht’s (as modified) method to include a protrusion of the plunger, as taught by Gillespie, Jr. in order to furnish additional support between the valve and the source of inflation fluid to ensure appropriate fluid coupling.
	Albrecht (as modified) further teaches inserting a protrusion of the plunger into the port thereby transitioning the check valve from the rest configuration to the actuated configuration (syringe pushed into check valve to actuate check valve, therefore connector of Gillespie, Jr. would be configured to engage check valve to transition check valve to actuated configuration, para. [0134] of Albrecht).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0202064 A1 to O’Halloran, disclosing a syringe in contact with a valve assembly.
US 2020/0107859 A1 to Zhu, disclosing a syringe and a valve assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771